Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
The claims 1-20 recite a series for storing nested complex data structures in a data store.  Thus the claims are directed to a statutory category, because a series of step for storing nested complex data structures in a data store (a series of acts).  Further, the claim is directed to a judicial exception.  The claim falls in one of abstract ideas, “an Idea ‘of Itself”.    An idea standing alone such an unistantiated concept, plan, or scheme, as well as a mental process (thinking) that “can be performed in human mind, or by a human using pen and paper.  Like the invention in Alice Corp, the instant claim is merely limiting the abstract idea to a computer environment by simply performing the idea via a computer to store nested complex data structures in a data store.  This is abstract idea.  Further, the claims does not have any additional limitations recited that amount to significantly more than the abstract idea.  The claims require no additional limitations.  These generic computer components (processor, etc.) are claimed to perform their basic functions of storing nested complex data structures in a data store.  This recitation of the computer limitations amounts to mere instructions to implement the abstract idea on a computer.   Taking the additional elements individually and in combination, the computer components at each step of storing nested complex data structures in a data store perform purely generic computer functions.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  The claim does not amount to significantly more than the abstract idea itself.  Accordingly, the claim is not patent eligible.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Patent No.  10,394,814.  Although the conflicting are not patentably distinct from each other because since the claims of the Patent No.  10,394,814 contains every element of the claims of the instant application, and as such, anticipate the claims of the instant application. (See table below).
          

Patent No. xxx claim 1







creating and digitally storing a digital file of data comprising a first set of uncompressed metadata chunks, a second set of uncompressed metadata chunks, and a set of compressed data chunks, each chunk of the first and second sets of uncompressed metadata chunks comprising a set of bits, 


a first compressed data chunk of the set of compressed data chunks comprising a first set of values, a first metadata chunk of the first set of uncompressed metadata chunks comprising a first set of bits; setting a first subset of bits of the first set of bits to indicate a minimum value of the first set of values, 









receiving a search query specifying a particular data value; 
reading the first metadata data chunk; 
in response to determining that the particular data value is between the minimum value and the maximum value, sending the first compressed data chunk to one or more computing devices.

creating and digitally storing a digital file of sorted data comprising a first set of uncompressed metadata chunks, a second set of uncompressed metadata chunks, a set of compressed data chunks, and location metadata for the first set of metadata chunks at an end of the digital file; each chunk of the first and second sets of uncompressed metadata chunks comprising a set of bits; 
the set of compressed data chunks comprising a first compressed data chunk; the first compressed data chunk comprising a first set of values; the first set of uncompressed metadata chunks spaced evenly across the data file; 




the first metadata chunk comprising a first set of bits; setting a first subset of bits of the first set of bits to indicate a minimum value of the first set of values, setting a second subset of bits of the first set of bits to indicate a maximum value of the first set of values, and setting a third subset of bits of the first set of bits to indicate a first portion of the data file separating the first metadata chunk and the second metadata chunk; 

receiving the search query specifying the particular data value; 
reading the first metadata chunk; 
in response to determining that the particular data value is equal to or greater than the minimum value and equal to or less than the maximum value, sending the first compressed data chunk to the one or more computing devices.


Allowable Subject Matter
Claims 1-20 would be allowed. (if rewritten to overcome the rejection under 35 USC § 101 and to include all of the limitations of the base claim and any intervening claims)
	With respect to claim 1-20, Bejinov et al. (U.S. 2009/0190760 A1) discloses creating and digitally storing a digital file of sorted data comprising a set of metadata/compressed data chunk pairs (0047) and location of the compressed data chunk and sequence of compressed data chunks (0049, fig. 6), further,   Nixon (U.S. 2012/0078968 A1) discloses file generator with nested section to store a group and/or array of process data with format and hierarchy similar to the section (0099, 0123
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUNG T VY/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        January 21, 2019